K> %>'
    x>ï>t
   N'    xvys
        vk   :u
            Case vs Y )> v',v+ Document
             lv8:20-cv-00414-DKC u uvy 1 Filed 02/18/20 Page 1 of 9
                  xaxwg hn: - u tvk ov o uvy
q Khs )s V E l k       .



                ï vwqï
                     buptwoJovJlN4(3#(Ji.J.)9#a                 .   . .   zw       x-..u.     cpqj.
                                                                                                 e
                M'
                 !>'.v.r.
                        , bjzr.
                              y oAyk iN $*('s lk!j-
                                               .
                                                  14j
                                                    -'51              FEa 1 # 2g22
                Uöïmm.N:hk.r F/@rlb
                                  fqohxit/q                         .>    AI
                                                                          . <. .
              'àlojk w'u m b tr e .sz                                                . ..
                                                                                        .
                                                                                          .


               L'
                Irl asv4 s/3/gx                                                                 * (n.
                                                                                                    '
                                                            -

     hçKsw
         5s.
           -k-+ho-
                 oxuuo  At
                         x
             &Kvqr/jj w io
                          cy
                           xs
                            bj
                             u- /
                                .
                                + 31/3::                   tïNl!/CTiYhb2 *
     N 8/$ Ttoc c# A
     3455+ - MAf
               l ?#la 2f
                       '
                       p ezv aerq)
..
     #1m;g>.
           fF8
 N tfS e
PGuAtN4 /'N 3/.//t2Al,1 -po'sô-
tvv/cv . m (N /ch
D fcqtx c. -7..N'n.') N k/-0
.
                   .


W ycxs tm . L t&ur'
                  A m rm 5'r$q.3
:55-'r' + Ar&:& . C.o rc? h &6 /O0fN
      .


Qhsté . p;##,
            ': m07'%
L ko4qx... .s
L'                     -
                           jolzm.s                                                            Azyozyr,
      Ntq s tu wxy. xju.,))k.o s
     7sss w au'tc?rô 40.a
      7 0:v4 17.n
     Ytssop-m'c
              l /,AD 71
                      pOCA?nv                                        &
     4 qr-o,.n.s                                           W'
     L.ww sxfy
             h / vto erw) w .r4.
                               u             ?zM /0V+ êfX                                Jj/?/>
VV GIVXW :% :Case 8:20-cv-00414-DKC
                            *% s:i  -t / Ravcs) ch'g tl                a/ll(+
                                     Document 1 Filed 02/18/20 Page 2 of 9

    ?î-uuvm                             >sj >?a :I,
                                                  jec/wàt' vN,> s'rblt. db''
    N(s.
       A toh - Ytu/sm uvî.krtc m tM swh- W k&.
                                             54 Yp                            36 à'
                                                                                  %
;w -4.uta -t Lbt.
                w mp ttl) Doôc,

S-TA-IAm vMT v F CIwim

                  1 uukxv v, yox           Y     R tSöK       Bh Akt kl?m '% Iï 'M
%%.v: - qu oyw             .
                               w oxtly iN YMIV ktl - #<'
                                                       îYbê                 A+   tl)8S pm
'GM%th+ Otvictc > kw &lk ôpts mp %%1) aodc
Y V îYQ'X 'S Y # u B tc 3/ plncc                          e     a fN,tr       btp'cbc M taJ41
Aïsb t?.                 t<h l z            o $tx c:s qtr m tsx,: vp t/v
*211+ :/ f
         '
         > Drlq tp&6 7coptry -- ôFrftçr > 685*b
> bK              % ,. sAick im            pgtrA-uc bo4 - és>              m RNQe/'?1
Yoïï k'.s ùour ppt. - by p;çâbiy -pA.
                                    ? s/,
                                        .T: vp
             kt/        bff3.rtf m kp 5Aà          3 ;o       :/,4 - - z11 Y *èCr
         W
%                                                                         a taa LbçA 1:'st
     QDc t4p + e # ,+ *.s :p tfM - )nI
1 f?/'cf
     ,
       '
       7qù4N(
            7..# 3>73*k Nlkck *J /t'.
             '
              -                     D ö4* 0t'
                                            /
3::: + -/11t by zçc e1>5ob - wu*. my >df t#'#
                                   '




'
3to ?bcy/bu/.p --A àt Dap'
-                              7 fc3p.Nf4 .
                                          V
%            '
             -#tgeq-i mp J'
                          k)(,- T,auytxJ lklizîc m tN.
                                                     s.â
s w'ïo             bk    Y4+           > t: tc   a;
                                                  a            bf'/.,'ctc m fN shk

Y qa oT.O ly itk bmvvAtcu lt % #/*t,
                                   r Grr''dcc yùsx
1 Y Ntth 5liàtl                         ytv- t. r ,
                                                  '&r
                                                                                              n3J%
                                                                                        * %
l% tèlt+.* Case        :+% 5vi
            9 8:20-cv-00414-DKC ADocument
                                  / pcot   rs? r.A:rps
                                          1 Filed 02/18/20 Page 3 of 9
                                                                      2/I1/pc
S%-r4>tag' l>. C/,,
                  '
                  > k                               Y (/yS4à            N       rT
d %:#. s > /Nn tz         /Al'tc przf
                                    '
                                    tt:                                                7t.11)
                                                                                            /'
                                                               nFn J )*+
>'.y D-l w' %                    --+ Is T    W*j
                                        & tN 5%k                 l N 13
l kt/ * *1h. #Ar - ôf'ft
                       't66
                                                                                     3:4/'
    öf'ff'cbl- > t/ï5*h 3::7- 9fJ F-
                                   /
                                   -                %
                                                             -4km AJ
                                                             J to /1ch                f'
                                                                                       Y       tf >
           3e      /ltk 4. l'
                            Gk f
                               'Y ---0 f*
tTfiltc 5.o dK'/
               'M '
                  7ô/?l/%
                        J 4//                           a> c5 &
                            > r 5<4
% kal/lk 34ï81 qb #/r4r u (w,       :S-e '   R ahz:n/
                  Y iDTVQ-S lha-qt- --7/-- G mf bsci
r% m - -- x 3:                                                 ----



                                98    çlbof G f'f'/
                                                  '3ôr'                 & +           l JJ
-   -
       w kts
              Jk'T                                                                    bnzi
    K 3 hrétrts-r ùf'
                    /-f'
                       ftf            5tT7-/'
                                            l (
                                              #6 G err-
N MfG       'W tNn ëçD ô - -     G cf'd
                                      'o c A :f w              e                  ô VfilCr

    h mbko w .5                                                             N;7
                         3:-1.
                             4,
                              's
                               J ,
                                 '
                                 s 4y.Ic Jj-
                                           :c
    ),qn        /..
                  J''y   3Iw N             2        % y1B. V: G rrrunlc
    *bNtJ yp pndc rvtl s'i
                         -nf Czrcî4,r >., 6r6*
G-T'tf/ :1>! D*w                 cl/xt                  ar     J-/pq zorrld.c A d/
                                                                    .



+ 3v'4') J/( o
             't/
               #
               '             1 oc k wzv orta
    Eî-V'
        .CW'      hal tl-ckôg ,
                                                                                     r y,z
                                       t J-ocs            : covxb -# 9 ;
                                                                       a
bk Y %h             '
                    h cw %                     to       93     11               -1'ptr I V '
                                                                                       .


kG hK 1 +x+1        Xt
Y Gs E Y))h
                               ?>
                                ? J&'1 tt)/- YJ Ct/ Ao<
                     l ta        u ts l yf t$-                                       w zlq
i/A a'
     ot
    #ovqçc 5xc(k               > p5 :/>       'I T
                                      # Lf Qzaf                             ,
                                                                                     wse   '
                                                                                                  e.  oz33*
                          W dJ       ö /5z,
                                       .  'Na
            CaseS
ïky.Y bl+ tî9        Law .   su/4Document
                8:20-cv-00414-DKC j :ta'  1c
                                           .Filed
                                            ) yz     rysPage 4 of#/
                                                  02/18/20        9
                                                                    //Jn
                  Vwvto cuà- tbv Qç yv
                            '




> Ni,1       m         6JJr
                          'c4r - ''''rë        > 1)     3opw v('*       yzvh /cz
Bb             W -:1%           R ppc    /,
                                          'm       R    6omr yy nocc a'
                                                                      A-ALm
t Gk/
    .D l.ptk /
             'u --Y U r-rt'ttr D lt                .
                                                                       16     O       W ,l
                                                                                         :
                                                                                         '
                                                                                         -,
                                                                                          :
                                                                                          )
                                                                                          4.
bq-rf)? ) #Aa'3)9tNC r$.ff'
                          ttt- m Q& 3*b                                      >+ i/cy
        L.
         tuc
             k    -
                      qix: :;ls/M                              l 7p/txg tM îr
D f :& à         Q> c            h tk         114 ql        (1-(            W
                                                                            -- :t14.4*
Vt      W >G
                      tNùri-J
                            : >-Y/
                                 'tr YA (/oer -- :/-
                                                   #'t<
> f # S'
       Ah        s-rop #xs'
                          s - N 5'l(c qh #/pdr
>        ff
          ï
          4tyt
            ' thn,
                 .
                 y. + szazrl
                           , N'19 'P''êtr *h'-%'
%   .
        l5K           j6,          +      $ p.,-
                                          '            &y   a,:r        6## 9 f'3
L
z
 mtw. wht
        a w,
           x                                    >y VCtl?-
                                                        '
                                                           LIL
                                                             Q  '
                                                                Jlt
                                                                  s K
                                                        N h w ht& *,5
                                                                     A
    u+ -31 RT - T AZ k >i U >'
tx,lwis jé# T'f
              'çr - Yw                                 5*t9 1bQ W CCC /D'1
Yo      &Yb)! q1/ g ûèf%f '                                 q ry. )tv ,
                                                                      > ionr

   Gwxt $.ch y  p ct)) >p mpa #/p (c! '  ëaa/,
% #tkqtc 5r$)cc1 /.
                  s >/ '
                       rs/
                         # --+ op/.t
                                   ,rtc > taN:
r
yut Nt 4 % j: s/qtv/otc yjw,çpo
% kt : r:b)trx    Liu.. /;m 'i$lysv'#
                            N
                                       /
                                       ' z.
        fk       W AçN7                 '
                                        ? ?:Tt;4        h     sw oss              w
khlt                                                    J                             xs
/y3d
   '.
    55f
      'N) - kE' J (
                  zx-l w rj).L y y<gors
+ )k%t ?>J %#?       hr- ytz Azs h.29 prE'.t
3 tKçcv ---1             Q          .:5,.          tw y b>f ?      .    '     ,
                                                                                       ,
                                                                                            0*. .%
                                                                                           * 7 .
     % 4A'yç a 3àvnt
                 Casea   .
                         % 1> rtt,b %Document
                     8:20-cv-00414-DKC %ç# 1    Filed 02/18/20 Page 5 of 9
     '
     Y k-sAxkvy
                  nv-mxg hsso- c.ykvh t!.aota
              .




                                          '

JAfs #'s peo tc,? ' Aklrt,v op sv: 54 /' k4('êN 5
         % o m.,a tr :/?r,y,9hN,'tl9-
        A /v34 t nvm ber# sy'
        Vi:-). a .v: m- a -az
<vq- hsocNo 3,t.K seN * 3:7379
     7 5Ss w yvtrl9o m ee
     y % F p.ec t+ x
5 t5s)t- mwfp />e.
                 p 7îp IJfy                                 U!N'
                                                               '1 crkm hweh #
      l)l'r:4i#.pG
N tFYQ
llx %thà. js .
             5424:4..C.- p rt
                            's#s
U vvîttr . m tN J4à
b if-tmxc . '
            A wNzwll N trO
Y yto tx # Lùucq            4rm .
                                s-r'&3
A557' o kra ta . a ot/ Snrarrq
C k,;çF . tx f?MN /#        /:ô7 %

Litu/tazxv .-7- lelbmôS
L-l1M7-t'Aq :7 . W t
I
                   '///'àm J

    7 555 * Au tr/l0 ? 0A2
    A ov-rk /z-N
    b4saur- &4J
              r 1*œ*             2 /',   %3f 1 21/

    31epexb.nws
    AKT.1 o- LY %            up.w 5:1
                                    +/ 6e tf'
                                            Al 2N f'
                                                   g47                   2/1//h
                       #-?1)/> L-sw
î*th-* '.': ttCaseç8:20-cv-00414-DKC      J'
                                           biY/ Ft.   btrw/ Gh'6 E
                                     Document 1 Filed 02/18/20 Page7.
                                                                     of59



    F1çcz's kkkxv I wyN,
                       / 'oc ouc, o 35 tg
-
    rAt evtvr J udy mtwv 25 <wmvo .
                                  Aq ly Avrc
                            ,




         W iAT 4 4 SN N' J8      *%y /Ap/ py 4 âaN Tp1>
U: q àEysbopob:             -rz Ne /'
                                    s 4 >d5Jt or&cc
y/ / rtsa       'R              F/
                                 '4.r,
                                     'yqdàlyp J:ckzgo # p r.
                                                           xpt
                                                             /yasôp
                         3-#ö '
                              zos )n11)r /zn.
                                            o 2/
                                               # Gaea'a?.
                                                        3
                                :lY;>ùft- mbJ
    Gn ql
        huwf o-rrcss-o I gvct4 F#:)
                                  ' pe-r $4;
                                           hy
    %U z T:     htrt - > vs(
                           '
                           c- spô<+ u% :v&J *                       H 6m5
K Al>ô w y=              -r/ //'/E Cr/
                                     '> lNv) G 'f' ô J&
& cy1( igvô t           hr ght// tzaa tr # 5oo .ôo#
-    -
         -A usitxtsô çf-..o     Jt'scn'
                                      m löo+lts -
                                   -- - -   -




            h'T-l-bpp 'tp        @ u el T QN ise&9 7 vp/
                                                       '
                                                       > / Tv
-
     ï& 1 . o zx m ) A c7' 1 k)T                Td AJ#rp5       Q /'ru py    y/f/'t tr

                                                                        /
I         /.,:f fi'/4 ot)+         0 lv1
                                       %l -
                                          JbI
                                            '
                                            +            CJJIm J        /N


-G 4 $.5-%           -Y :& -YK: N rvq                .
                                                      @ qnrle

    Cx lt Nvm bto %.@.
                     '?q - QN - D7&G7- 5 # c                .




                                                                joxksjsyo'p xzsqs
îi(
  y-* ok'# tî  98:20-cv-00414-DKC
            Case  71l'/+          Lww   .5*%1(
                                  Document   4-/ 02/18/20
                                              Filed ftD fcxPage
                                                           ) C:    'g9 fx
                                                                7 of

                                                                        & tk /w p rr>
     :T C'
         Fê5 71m:--- /'
                      > 896 O j                                         .




X ) tAûKh -% im NG W Cft7CàN F'TA*Z
--
  1 :04 4yv-  z q :9.:ôr /
                         '
                         x *ê à.,') àt.êöfr
                      9          .                                                   éyp.v & /j
*1                           l >zn# Jr&%f azJ'
                     4N Cgvn(1
              m                                  N N F/,//1+                > >r< -
> >                 à ,t'
                        / lhm.4*
 W kie                 zbovi # y0':&
                                                      e w vu zh             W JJ* ?>
                                                                                   J 3*9*
       ?s)
$ 7î0,10 ,J or O                      4 % t/
                                           '
                                           ? hr % Wzpr rz
     fl
      .1t 16,
            ,s >,4'Ir.1 'm 7h1I '
                                7è* 1 W
Tcgctt.> ?à Fccm. #q:p 6rF5                                             X JC't tp0r7
     Tj,7 w           % t+                  zctwN?l /A(
                                               3.n*     ) x(avv
     4       :;1)
                    j
                    gPsê
                               hc2
                                 > - jjyyLjj# ?lo.ôb & ' Cou<7
     G 5-r
               l
               f3          n
                          ..
                                  o r v l 4 p.. ?U+ & w Jbt'+
 ûNtf          P.S.p                                                                      * A @3<>
''


     Y ikr 5b4 lt              oùcy y te                           %t(.
                                                                      +)         #>T<
                                                                                ..

                                                                   2'
     ea ncf'ss
         -
                    '-4    m %       AT        à<'
                                                 ')     h t:       ,
                                                                   j
                                                                   t
                                                                   4
                                                                   6q
                                                                  j,)
                                                                    '
                                                                    f
                                                                    ,
                                                                    bà
                                                                     ,
                                                                     f
                                                                     ,,,,,,
                                                                          '
                                                                          t
                                                                          1
                                                                          b



 '
 p
 Vu
  k#rko
     kwbx
        Af$'
           Jv?r-c31ç.7sArs# 3+43::
YSSS kNy'rtc/ô0 ? c41                     ..



N y.h         r/rdr e.* -h
 3:5auf - mAc)/Ala J:7$t/                                   ' '                '           W 3'>.
                                                                                                :37%
?V 'ê ûQ* ?P Case
              9 8:20-cv-00414-DKC
                      L-/w .   5:/4Document
                                     / Ft1DFiled
                                            qrz/02/18/20
                                                   qbAcysPage 8 of 9         J-
                                                                              /pj>
%@/7
   t7r-9 'I                                               3 ecwvsg
          PE.
            à e ek&.
                   D ,&M             :r'
                                       4 ''
                                          N vd/e
                  X Oé 6rVf
                          '5,c5       V YVYJ?            H Apz   #/'IY/'-J
lJw -    y t's
1 15:     m a>        Y C -

n 's ''s gNo 4/mv pp >#J #:r Z ?wolo
 B< erv sn pfrq o (A Lwo yô >y w/-c p erro
L 57' 7/*4 T k%v *.1Ay   /' RO rtA & /
                                     '<.a
% me'iy 6
        '
        t v:---- > -%:v<  * &:  p ?u: ''/
is P               '& #/f& 3 t.% (
                                 '/'- X Q?lU 7
                                             0
     <v> :/. py N &t

'
<
e'?rô m u. htmtq
#,-7't2'
       /tn-v       J-/
                     'ç v J-to .N -/-     o l'#'hv >
G Ff
         VD
             T/
              'CfV #/a      5.v0CJ;p W 1k,
                                         '
                                         -- - -



Abovz jc W xJ    1lo5 e/
Lb u:'DSI WéN7         # Ny- uz%-4 / fzec
                          Am<    <
                              &pbv'
                                  J
                                  b  Grr/rv
 ),4
   -s dr-f-/'tkf N ,3
 G.!,, 'A)ce Nt
              =e
               l                                                  * /*-*>,*
:1 &
         1 K# 4   à
         Jwa f lbvc
                    f
                    yêr  yg ijs
                      o ryyw s-
                                            -

                                                  $ 5rz F/atc Grr/wr Javr
                                         2 :,>         Vvocc
T cs-r   ),      /N     A                                        #F :A
A h tl    '
          ï                 0/:4 L ck 'i                  1 me
                 t- c       bKck -      X          'h/'n -r/ C      A zfr
                     LJA JM> Document
VT * t4+ 'ECaseq8:20-cv-00414-DKC / ftat
                                       1c
                                        e? 02/18/20
                                        Filed Chlr/pt       V/
                                                    Page 9 of 9 Vpo
(9?s.      Vtkz- M TC)
    . owv 4,,
            wz'/'a# m nt'
                        ny b.
                            v-n zp> A Aayzu
VA         -/>.
              '
              i p ct.s-              -êvn .-4 F epr )T A vsvh/?'le
74.: .-a     //'
               ve             > v e ),
                                     '.
                                      :47 .?rp F.-JX pzzp % e+*%iN


l.v -iw cqm 3:0%         -/kk p
                              '
                              ym.-rts ---+ o6 x-pig.
%+ NAoLc -(1b +y.> 3*  o oq
'
;
N 'ysl-q %?vl +f'-f4/-       > 3,  '
                                   afvtr //s/a
'
Y tàtsxk /à) :b-1                               Lt:4/ oàro m >n
 V tse 4we                                              Jr poL//,
                                                                '/pw1
    u-z     G u/
               m
                     * 4 IA)
                         '-l > t'v/e
                              tàk >/         Sv v+g

#tNtr>) #ûg9?.hiùl       JAx34.?.,
                                 '
                                 Ix iom,-r,x -4 Avy
D tw k?o
                    R
                    y t
                      yl'
                        1
                        ;  --   o/?e
                                   ry?  -r/'
                                           ésh - :#
YR AA -           -            ly- ts       uw rjqr    Ao,
                                                         p
                                                         J1) zay y
                                                                 Fsl
                                                                   '
                                                                   ki
L.lm Sshqw                    3,m
JqMtcx) Flyv)
            $y,
              'to lg                    /hG (J        > rp v t
J.ùlpilm?        x a/
                    .xa,
                       ,sl voc.                                .mq.j s,-
1 oo %' &,) yfu                                           oc   p f',
                                                                   '
                                                                   s
.
                                                  og     v-y,.ys yy zs
(/X & y-rç                                                               jm
             g p)
             .

               n, p%é y-yyct
                           u a. yry y
ê ègly.           yokN(x            y jyo                        ; y jyu yy
                                              y ocy    sm w               ym
26
 f         mc        ossz                                # ,sm m
                 o   #

                               ouss              * %y'
                                                     73Tb
